In our original opinion we held that written instruction numbered 8 was properly refused to the defendant. The charge is: "Now the defendant has offered evidence of his general reputation in the community where he lived or worked for peace and quiet. Such evidence is legal and is permitted by the Court to be introduced and go to the jury for your consideration, and I charge you that it is the duty of the jury to consider such evidence as shedding light on the issue in this case as to who was the aggressor in bringing about the difficulty."
On application for rehearing, counsel for appellant urges that we were in error here. We will extend the original opinion and treat this matter more elaborately.
Insistence is made that the accused was deprived of a substantial right in that the trial court did not charge the jury in any manner that good character for peace and quiet should be considered by it in determining who was the aggressor in relation to the defendant's claim that he was acting in self-defense.
It is not contended, neither is it a fact, that the lower court failed to charge the jury both orally and by written instructions that proof of good character may be considered along with the other evidence, and when so considered may raise in the mind of the jury a reasonable doubt of the guilt of the accused.
Apparently, able counsel is confusing the purport and significance of evidence of good character of the defendant for peace and quiet with the place in the evidence occupied by proof of the bloodthirsty character of the assaulted party or the deceased when self-defense is a factual issue. Green v. State, 143 Ala. 2, 39 So. 362.
In all criminal prosecutions the previous good character of the accused is admissible as original testimony, and along with it may be proven the character of the defendant as to traits which have reference and analogy to the nature of the crime for which he is being tried. Elmore v. State, 216 Ala. 247,113 So. 33; Baugh v. State, 218 Ala. 87, 117 So. 426; Griffin et al. v. State, 26 Ala. App. 473, 162 So. 547; Mitchell v. State, 14 Ala. App. 46, 70 So. 991.
This procedure is authoritatively recognized and may be pursued even though the question of self-defense is in no manner involved in the case.
We revert to our original opinion in which we held that the charge in question pointed out and gave undue prominence to proof of general reputation for peace and quiet. Unquestionably, this is correct, since it directed the attention of the jury to the fact that it was its duty to "consider such evidence as shedding light on the issue in this case as to who was the aggressor in bringing about the difficulty."
The application for rehearing is overruled.
Opinion extended. Application overruled. *Page 650